Fourth Court of Appeals
                                San Antonio, Texas
                                      August 9, 2017

                                   No. 04-17-00381-CV

                       IN THE INTEREST OF M.A.N.Z., CHILD,

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-PA-00652
                        Honorable Richard Garcia, Judge Presiding


                                      ORDER
       The appellant’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to August 22, 2017.

                                                 _________________________________
                                                 Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2017.


                                                 ___________________________________
                                                 Luz Estrada
                                                 Chief Deputy Clerk